DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed November 16, 2020 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings filed November 16, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the user side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite as it depends from an indefinite claim.
Claim 7 recites the limitation “a convex part protruding toward the user”.  This recitation appears to set forth a positive claiming of a user.  It is suggested that “adapted to protrude” be substituted for “protruding”.  Similarly note claim 12, which sets forth “the swing mechanism is on a side opposite to a position of the user”.
In claim 12, it cannot be ascertained whether Applicant intends to positively claim the combination of a holder and a swing mechanism, or the subcombination of a holder for use with a swing mechanism.  Claims 8 and 10, from which claim 12 depends, appears to set forth the subcombination.  Note the recitations “the vertical holding part is attachable to and detachable from a mounting body” and “wherein the mounting body is a swing mechanism configured to swing the vertical holding part”.  Claim 12 appears to set forth the combination.  Note the recitation “the swing mechanism is disposed below the vertical holding part” of the holder.  Clarification in the claim language is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett (20160157618).
Note a holder comprising: a vertical holding part (106, and the upright attached thereto) configured to support a user in a vertical posture so that a head is positioned vertically, wherein the vertical holding part has a front pad part (106) extending in a vertical direction and configured to support the user from a front of the user, at least from an abdomen to a chest of the user.
Regarding claim 4, note a temporary seating surface (104) on which the user is placeable is provided below the vertical holding part.  Note the seating surface is considered temporary since the user is not permanently affixed thereto.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al (8070221).
Note a holder comprising: a vertical holding part (60, 62) configured to support a user in a vertical posture so that a head is positioned vertically, wherein the vertical holding part has a front pad part (60) extending in a vertical direction and configured to support the user from a front of the user, at least from an abdomen to a chest of the user.

Regarding claim 4, note a temporary seating surface (34) on which the user is placeable is provided below the vertical holding part.  Note the seating surface is considered temporary since the user is not permanently affixed thereto.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2077114A.
Note a holder comprising: a vertical holding part (11) configured to support a user in a vertical posture so that a head is positioned vertically, wherein the vertical holding part has a front pad part (16) extending in a vertical direction and configured to support the user from a front of the user, at least from an abdomen to a chest of the user.
Regarding claim 2, note a carrier (13, 19-20) configured to support a lower side and a back of the user.
Regarding claim 3, note the carrier has a seat part (22) configured to hold at least the back of the back of the user and a band part (23 or 24) configured to suspend the seat part, and the holder includes a band support part (resilient support arrangement, as discussed in lines 60-61 of column 1) provided above the vertical holding part and configured to support the band part.
Regarding claim 4, note a temporary seating surface (12) on which the user is placeable is provided below the vertical holding part.  Note the seating surface is considered temporary since the user is not permanently affixed thereto.
Regarding claim 8, note the vertical holding part is attachable to and detachable from a mounting body (resilient support arrangement, as discussed in lines 60-61 in column 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (8070221) in view of Halter (2970638).
The primary reference shows all claimed features of the instant invention with the exception of the vertical holding part having at least one bulging part in which a central part in a left-right direction bulges toward the user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, the bulging part extending in the vertical direction of the vertical holding part (claim 5); wherein two bulging parts are disposed side by side in the left-right direction (claim 6); and wherein the vertical holding part has a convex part protruding toward the user; and the bulging parts are disposed above the convex part (claim 7).
The secondary reference teaches providing a vertical holding part as having at least one bulging part (8 or 9) in which a central part in a left-right direction bulges toward a user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, the bulging part extending in the vertical direction of the vertical holding part; wherein two bulging parts (8, 8 or 9, 9) are disposed side by side in 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the vertical holding part as having at least one bulging part in which a central part in a left-right direction bulges toward the user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, wherein the bulging part extends in the vertical direction of the vertical holding part (claim 5); wherein two bulging parts are disposed side by side in the left-right direction (claim 6); and wherein the vertical holding part has a convex part protruding toward the user; and the bulging parts are disposed above the convex part (claim 7).  These modifications enhance user support and comfort.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GB2077114A in view of Norton et al (6416132).
The primary reference shows all claimed features of the instant invention with the exception of an attachment configured to attach and detach the vertical holding part to and from the mounting body.
The secondary reference conventionally teaches providing a holder with an attachment (30) configured to attach and detach a vertical holding part (24) to and from a mounting body (support).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding an attachment configured to attach and detach the vertical holding part to and from the mounting body.  This modification conventionally enhances support and attachment of the holder to a supporting structure.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GB2077114A in view of Ogbu (4911429).
The primary reference shows all claimed features of the instant invention with the exception of the mounting body is a swing mechanism configured to swing the vertical holding part (claim 10); wherein the swing mechanism swings the vertical holding part in at least one of a vertical direction and a pivoting direction (claim 11).
The secondary reference conventionally teaches providing a holder (19) with a mounting body (10) that is a swing mechanism configured to swing a vertical holding part; wherein the swing mechanism swings the vertical holding part in at least one of a vertical direction and a pivoting direction.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the mounting body as a swing mechanism configured to swing the vertical holding part; wherein the swing mechanism swings the vertical holding part in at least one of a vertical direction and a pivoting direction.  This modification enhances selective movement of the holder with minimal user input.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Each of Dixon (6959962), Toscano (20210139149), Serber (4832407), and Perkins (4572578) shows a contoured holder for supporting the upper body of a user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 3, 2021                           Primary Examiner, Art Unit 3636